I concur in the result herein. The exceptions in my opinion are sufficient to present the points upon which the appellants rely; and, if there should be a doubt of that, I prefer that the appeal should not be dismissed upon the ground of the insufficiency of the exceptions.
I have never heard before of the defendant moving for judgment upon the merits of the case without having either *Page 340 
answered or demurred to the complaint. When the plaintiffs failed to comply with the order of Judge Henry, the defendants should have answered the complaint and have exercised their right to docket under section 535 of the Code, if the plaintiffs failed to do so. The case would then, and only then, have been in shape for a trial upon the merits, which the plaintiffs are clearly entitled to. How they may be able to extricate themselves from the dilemma, in which they have been placed by failure to comply with Judge Henry's order, is a question not before the Court.